54 F.3d 764NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Richard M. ZAGRANSKI, Plaintiff, Appellant,v.Suzanne KRAJNAK, ET AL., Defendants, Appellees.  Appealsfrom the United States District Court for the District ofMassachusetts [Hon. Joseph L. Tauro, U.S. District Judge ]
Nos. 94-1993, 94-2244
United States Court of Appeals,First Circuit.
May 17, 1995

Richard M. Zagranski on brief pro se.
George W. Marion and Bulkley, Richardson and Gelinas on brief for appellees Suzanne Krajnak, Joseph Krajnak, Stephen Pedemonti, James M. Smith, Public Storage Properties XVII, Ltd., Public Storage Management and Harvey Lenkin.
Thomas E. Argenio, Associate City Solicitor, Chicopee Law Department, on brief for appellees Edmund Dowd, Joseph Wilk and William Hurley.
Scott Harshbarger, Attorney General, and Elisabeth J. Medvedow, Assistant Attorney General, on brief for appellees Judd J. Carhart, W. Michael Ryan, Bertha Josephson, Norman Roberts and Brian Kennedy.
Brian J. Rogal and Timothy M. Burke on brief for appellee Gerard Gagne.
L. Jeffrey Meehan, Kevin M. Walkowski, and Doherty, Wallace, Pillsbury & Murphy, P.C. on brief for appellee James M. Smith.
Alan Seewald, Assistant Town Counsel, and Ritchie, Ennis, Seewald & Collins, P.C. on brief for appellees Timothy M. Sullivan and Stephen Zahn.
D.Mass.
AFFIRMED.
Before CYR, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We have reviewed carefully the record in this case and the briefs of the parties.  We affirm the dismissal of appellant's complaint essentially for the reasons given by the district court in its memorandum and order, dated August 10, 1994.


2
Affirmed.